                            IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF ARIZONA

In re:                                                       CASE NO. 4:13-bk-18188-EWH

APACHE JUNCTION HOSPITAL, LLC,
Debtor.                                                      CH. 11 POST CONFIRMATION REPORT

                                                                X     QUARTERLY                      FINAL
                                                                      (PLEASE CHECK)

                                                             QUARTER ENDING: March 31, 20191

                              Debtor(s)                      DATE PLAN CONFIRMED: January 24, 2014

SUMMARY OF DISBURSEMENTS:

A. Disbursements made under the plan, for current quarter:                                $325.00

B. Disbursements not under the plan, for current quarter:                                 $ 0.00

                                               Total Disbursements                         $325.00




1
    The chapter 11 Post Confirmation Report covers the period of January 1, 2019 – March 31, 2019.




Case 4:13-bk-18188-SHG                 Doc 458 Filed 05/13/19 Entered 05/13/19 14:13:24                      Desc
                                        Main Document    Page 1 of 4
         ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR, BE THEY
         UNDER THE PLAN OR OTHERWISE, MUST BE ACCOUNTED FOR AND
         REPORTED HEREIN FOR THE PURPOSE OF CALCULATING THE QUARTERLY
         FEES.

PLEASE ANSWER THE FOLLOWING:

1.       What are your projections as to your ability to comply with the terms of the plan?
         As of March 31, 2019, the Liquidating Trustee is highly confident that the terms of the plan will be

         complied with.

2.       Please describe any factors which may materially affect your ability to obtain a final decree.
         As of March 31, 2019, there are no foreseen factors outstanding which may materially affect the ability

         to obtain final decree.




3.       If plan payments have not yet begun, please indicate the date that the first plan payment is due.

         N/A




     FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE A PAPER COPY WITH U.S. TRUSTEE'S OFFICE

       SUMMARY OF AMOUNTS DISTRIBUTED UNDER THE PLAN:
                                                               Q2 2018          Q3 2018        Q4 2018          Q1 2019          Paid to Date     Balance Due
        A.   FEES AND EXPENSES
        1    Disbursing Agent Compensation                     $10,316.88         $1,150.00           $ --             $ --       $451,063.95              $ --
        2    Fee for Attorney for Trustee                               --        35,313.63      7,516.73                --        327,405.97                --
        3    Fee for Attorney for Debtor                                --                --            --               --                 --               --
        4    Other Professionals                                        --                --            --               --        230,000.00                --
        5    All Expenses, Including Disbursing Agent's            328.06            325.00      1,625.00           325.00          20,859.18                --

        B    DISTRIBUTIONS
         6   Secured Creditors                                           $ --           $ --             $ --             $ --             $ --            $ --
         7   Priority Creditors                                            --    131,544.86                --               --      150,379.93               --
         8   Unsecured Creditors                                           --             --               --               --               --              --
         9   Equity Security Holders                                       --             --               --               --               --              --
        10   Other Payments - Specify Class of Payee                       --             --               --               --               --              --

             Total Plan Disbursements                          $10,644.94       $168,333.49     $9,141.73          $325.00       $1,179,709.03             $ --


         (Report Sum of Lines 1 - 10, current quarter column, on page 1, A.)




       Case 4:13-bk-18188-SHG                             Doc 458 Filed 05/13/19 Entered 05/13/19 14:13:24                                          Desc
                                                           Main Document    Page 2 of 4
C. Percent Dividend to be Paid to Unsecured Creditors Under Plan     TBD   %


SUMMARY OF PROPERTY TRANSFERRED UNDER THE PLAN:

                                           Description of Property

Secured Creditors          $0.00

Priority Creditors         $0.00

Unsecured Creditors        $0.00

Equity Security Holders    $0.00

Other Transfers- Specify class of Transferee
N/A




Case 4:13-bk-18188-SHG       Doc 458 Filed 05/13/19 Entered 05/13/19 14:13:24   Desc
                              Main Document    Page 3 of 4
CONSUMMATION OF PLAN:


     If this is a final report, has an application for Final Decree been submitted?

     N/A           Yes    Date application was submitted?

     N/A            No    Date when application will be submitted

     Estimated Date of Final Payment Under Plan         TBD




     I CERTIFY UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS
     TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.




     SIGNED:                                                             DATE: May 6, 2019


                   John P. Madden, Liquidating Trustee
                               (PRINT NAME)




Case 4:13-bk-18188-SHG                3
                            Doc 458 Filed 05/13/19 Entered 05/13/19 14:13:24          Desc
                             Main Document    Page 4 of 4
